DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner thanks the applicant’s counsel for a thorough appraisal of the prior art with respect to the applicant’s invention and explaining the inventive concept and advantages in the detailed response. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoyama (JP2002012230 – hereafter referred to as Yokoyama).  The reference diagram for Yokoyama follows:

    PNG
    media_image1.png
    810
    1393
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1: A safety-enhanced can lid (Examiner Annotated Diagram A) that is coupled to a top side of a container (7) in which contents are stored, the safety-enhanced can lid comprising: a plate (5); a pull tab (6): and a hand-cut prevention portion (D), wherein a-the plate 
In regards to Claim 2, Yokoyama further discloses:  wherein the cut prevention wall (See Examiner Annotated Diagram A, Item D) is formed to have a vertical length of 1 to 3 mm (Yokohama discloses a wall height (A) of 2mm). 
In regards to Claim 3,  Yokoyama further discloses: a flange (B) extended from a front end (D) of an edge of the cut prevention wall (D) toward a center of a bottom surface of the plate (5), wherein a bottom surface of the flange (B) is coupled to an edge of the opening of the top end of the container (See continuous material from D-B-C-to top of container – Read as the edge of the opening or, in the alternative, the can lid is attached to the top edge of Container 7).
In regards to Claim 4 (Referencing Claim 1) Yokoyama further discloses: wherein the cut prevention wall (D) is bent toward a center of a bottom surface of the plate (5) when the plate (5) is separated from the container (7).  Regarding the cut prevention wall being bent toward a center of a bottom surface of the plate when the plate is separated from the container, even though “Product-by-Process” claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the “Product-by-Process” claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, once the plate is separated the cut prevention wall is inherently capable of being bent in any direction including towards the bottom surface of the plate.
In regards to Claim 5 (Referencing Claim 2) Yokoyama further discloses: wherein the cut prevention wall (D) is bent toward a center of a bottom surface of the plate (5) when the plate (5) is separated from the container (7).   Regarding the cut prevention wall being bent toward a center of a bottom surface of the plate when the plate is separated from the container, even though “Product-by-Process” claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the “Product-by-Process” claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, once the plate is separated the cut prevention wall is inherently capable of being bent in any direction including towards the bottom surface of the plate.
In regards to Claim 6 (Referencing Claim 3) Yokoyama further discloses: wherein the cut prevention wall (D) is bent toward a center of a bottom surface of the plate (5) when the plate (5) is separated from the container (7).  Regarding the cut prevention wall being bent toward a center of a bottom surface of the plate when the plate is separated from the container, even though “Product-by-Process” claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the “Product-by-Process” claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, once the plate is separated the cut prevention wall is inherently capable of being bent in any direction including towards the bottom surface of the plate.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jo  (KR 20150124081 – hereafter referred to as Jo).  The Examiner’s Annotated Diagram for Jo follows:
 
    PNG
    media_image2.png
    752
    730
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
In regards to Claim 1: A safety-enhanced can lid (Jo’s Examiner Annotated Diagram B) that is coupled to a top side of a container (5- Lid) in which contents are stored, the safety-enhanced can lid comprising: a plate (5); a pull tab (7 – Open Handle): and a hand-cut prevention portion (AA), wherein the plate (5) is laid to cover a top portion of the container (3); and composed of a flat plate, wherein a-the pull tab (7) is provided on a top surface of the plate (5), wherein the hand-cut prevention portion (AA) includes a cut prevention wall (11), wherein 
In regards to Claim 2 Jo further discloses:  wherein the cut prevention wall (See Examiner Annotated Diagram B, Item 11) is formed to have a vertical length of 1 to 3 mm (While Jo does not explicitly teach a thickness, the resulting thickness of the dimension 11 is a result of the raw material supplied to the stamping process, given the common thicknesses of can lids .2 mm (See: https://www.olympus-ims.com/en/applications/thickness-metal-cans-containers-enclosures/), or adjusting the length of 17, Jo has the apparent capability to meet the limitations of this claim). 
In regards to Claim 3,  Jo  further discloses: a flange (Figure 2, Item - 17) extended from a front end (11) of an edge of the cut prevention wall (AA) toward a center of a bottom surface of the plate (10), wherein a bottom surface of the flange (12) is coupled to an edge of the opening of the top end of the container (See 14 and 15 – Read as the edge of the opening or, in the alternative, the can lid is attached to the top edge of Container 3).
In regards to Claim 4 (Referencing Claim 1) Jo further discloses: wherein the cut prevention wall (17) is bent toward a center of a bottom surface of the plate (10) when the plate (10) is separated from the container (3).  Regarding the cut prevention wall being bent toward a center of a bottom surface of the plate when the plate is separated from the container, even though “Product-by-Process” claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the “Product-by-Process” claim is the same as or Further, once the plate is separated the cut prevention wall is inherently capable of being bent in any direction including towards the bottom surface of the plate.
In regards to Claim 5 (Referencing Claim 2) Jo further discloses: wherein the cut prevention wall (17) is bent toward a center of a bottom surface of the plate (10) when the plate (10) is separated from the container (3).  Regarding the cut prevention wall being bent toward a center of a bottom surface of the plate when the plate is separated from the container, even though “Product-by-Process” claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the “Product-by-Process” claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, once the plate is separated the cut prevention wall is inherently capable of being bent in any direction including towards the bottom surface of the plate.
In regards to Claim 6 (Referencing Claim 3) Jo further discloses: wherein the cut prevention wall (17) is bent toward the center of the bottom surface of the plate (10) when the plate (10) is separated from the container (3).  Regarding the cut prevention wall being bent toward a center of a bottom surface of the plate when the plate is separated from the container, even though “Product-by-Process” claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the “Product-by-Process” claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, once the plate is separated the cut prevention wall is inherently capable of being bent in any direction including towards the bottom surface of the plate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolfgang et al. (US20060214430) discloses Figures 1-3 with flat closures and correct geometry, but flexible closure structure as well as general features relevant to the scope and structure of the claimed invention.
Duboff (US 6109515) discloses Figures 8-11 with proper geometry and sealing bead as well as general features relevant to the scope and structure of the claimed invention.
Xuanjin (CN 101225910) discloses all figures with proper cover and container structure, in construction field as well as general features relevant to the scope and structure of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733